DETAILED ACTION
The instant action is in response to application 20 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks have been considered but are moot for not considering the references used in the present rejection.
Applicant’s amendment has necessitated a new 112(b) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, applicant claims “a first compensation signal” and “a first compensation signal”.  It is going to be assumed applicant only meant to claim 1 signal based on the amendment and remarks but the use of the word “and” suggests plural signals.  For the purposes of examination, claim 6 shall be interpreted as: The controller of claim 1, wherein the first compensation signal is based on a comparison of the output voltage of the DC-DC converter to a reference voltage.
Claim 7 has a similar issue to claim 6 and will be interpreted in a similar manner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-7, 13-15, 20 are rejected under 35 U.S.C. 103 as unpatentable over Walsh (US 9312765) in view of Tobin (US 2008/0224678).
As to claim 1,  Walsh discloses a controller for controlling a DC-DC converter (102) in a discontinuous conduction mode (title, “binary pulse skipping” implies discontinuous conduction) the controller comprising: an output module (134, 136) configured to provide a switch control signal (feeds gate of 110) to the DC-DC converter, the switch control signal having an on-time and a switching frequency (in order for the converter to work, the converter must engage the switch in a periodic manner); an on-time-control-module (132) configured to: receive a first compensation signal (output of voltage divider 126), wherein the first compensation signal is based on the output voltage of the DC-DC converter; and set the on-time of the switch control signal based on the first compensation signal; and a frequency-control-module (124) configured to: this example, the divided clock signals are divided by powers of two (e.g., 2, 4, and 8). Frequency divider 122 comprises a series of cascaded D-flip flops 160. In this example, frequency divider 122 comprises D flip-flops 160-1 through 160-3. Frequency divider 122 provides divided clock signals of 800 kHz, 400 kHz, and 200 kHz in response to a 1.6 MHz divided clock signal from divider 118.”).
Though he teaches much of the claimed invention, he does not explicitly disclose and a frequency-control-module configured to: receive the first a second compensation signal, wherein the second compensation signal is based on the output voltage of the DC DC converter; and regulate the first second compensation signal to a target range by setting the switching frequency of the switch control signal.
Tobin teaches a controller (Fig. 2, item 40) for controlling a DC-DC converter (¶17, DC/DC converter) comprising: an output module configured to provide a switch control signal to the DC-DC converter (Fig. 3, 54), the switch control signal having an on-time and a switching frequency; an on-time-control-module (Fig. 3, item 50) configured to: receive a first compensation signal (ERR), wherein the first compensation signal is based on the output voltage of the DC-DC converter (error is the output of feedback – reference); and set the on-time of the switch control signal based on the first compensation signal; and a frequency-control-module (Fig. 3, item 56) configured to: receive the first  compensation signal, and regulate the first  compensation signal to a target range by setting the switching frequency of the switch control signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a single voltage divider and error signal as disclosed in Tobin to reduce parts count.
As to claim 2, Walsh in in view of Tobin teaches wherein the plurality of pre-defined discrete switching frequencies comprises: a fundamental frequency; and one or more frequencies that are integer multiples of the fundamental frequency (Col. 5, lines 14-28).
As to claim 3, Walsh in in view of Tobin teaches the frequency-control-module is configured to regulate the second compensation signal by: increasing the switching frequency if the second compensation signal is greater than an upper limit of the target range; and decreasing the switching frequency if the second compensation signal is less than a lower limit of the target range (multiplexer 124 selects the frequency, and item 128 defines the upper/lower ranges).
As to claim 6, Walsh in view of Tobin teaches wherein the first compensation signal is based on a comparison of the output voltage of the DC-DC converter to a reference voltage (Tobin, 48, ref, fb, err).
As to claim 7, Walsh in view of Tobin teches further comprising an error module configured to provide the first compensation signal and the first compensation signal (Tobin, 48, ref, fb, err).
As to claim 8, Walsh in in view of Tobin teaches wherein the frequency- control-module is configured to: receive a plurality of clock signals, each clock signal having a frequency equal to one of the plurality of pre-defined discrete switching frequencies; and set the switching frequency of the switch control signal to one of the plurality of pre- defined discrete switching frequencies by outputting the corresponding clock signal (124, 160).
As to claim 9, Walsh in in view of Tobin teaches further comprising a plurality of reference clocks (output of 160-1 through 160-3) configured to provide the plurality of clock signals.
As to claim 10, Walsh in view of Tobin further comprising a reference clock (output 118) and a plurality of frequency dividers (output of 160-1 through 160-3) configured to provide the plurality of clock signals.
As to claim 13, Walsh in in view of Tobin wherein: the on-time-control module comprises a ramp generator (120); and the on-time-control module is configured to: compare (132) a ramp voltage (120) from the ramp generator to the first compensation signal; and set the on-time of the switch control signal based on the comparison.
As to claim 14, Walsh in in view of Tobin wherein the controller is configured to operate in a pulse-frequency modulation mode if the second-compensation- signal is less than a lower limit of the target range and the switching frequency of the switch control signal is equal to the lowest switching frequency of the plurality of pre-defined discrete switching frequencies (Col. 5, lines 39-59).
As to claim 15, Walsh in in view of Tobin A DC-DC converter comprising the controller of claim 1 (see Fig. 1).
As to claim 20, Walsh in in view of Tobin wherein the controller is configured to operate DC- DC converter in discontinuous conduction mode (binary pulse skip is a form of DCM).
Claims 4, 5, 11, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 9312765) in view of Tobin (US 2008/0224678) and Vadnerkar (US 2018/337601).
As to claim 4, Walsh in view of Tobin does not explicitly disclose wherein the frequency- control-module is configured to increment or decrement the switching frequency to an adjacent one of the plurality of pre-defined discrete switching frequencies if the second compensation signal is outside the target range.  Though strongly implied that the control voltage forces it to switch form one frequency to another, it is not explicitly disclosed.
Vadnerkar teaches wherein the frequency- control-module is configured to increment or decrement the switching frequency to an adjacent one of the plurality of pre-defined discrete switching frequencies if the second compensation signal is outside the target range (Figs. 8-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to frequency selection as disclosed in Vadnekar to use the slowest possible frequency.  
As to claim 5, Walsh in view of Tobin does not explicitly disclose wherein the frequency- control-module is configured to: determine a deviation of the second compensation signal from the target range; and set the switching frequency to one of the plurality of pre-defined discrete switching frequencies based on the deviation.  Though strongly implied that the control voltage forces it to switch form one frequency to another, it is not explicitly disclosed.
Vadnekar teaches wherein the frequency- control-module is configured to: determine a deviation of the second compensation signal from the target range; and set the switching frequency to one of the plurality of pre-defined discrete switching frequencies based on the deviation (Figs. 8-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to frequency selection as disclosed in Vadnekar to use the slowest possible frequency.  
As to claim 11, Walsh in view of Tobin does not explicitly disclose wherein the frequency- control-module is configured to compare the second compensation signal to the target range at an edge of a reference clock signal.
Vadnerkar teaches wherein the frequency- control-module is configured to compare the second compensation signal to the target range at an edge of a reference clock signal (¶58-59, Fig. 7, reduce SF).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use edge detection as disclosed in Vadnekar to further minimize frequency.  
	As to claim 12, Walsh in view of Tobin and Vadnerkar teaches wherein: the reference clock signal comprises the lowest switching frequency of the plurality of pre-defined discrete switching frequencies ( the smallest frequency is included in the output of the flip flops).
	As to claim 16, Walsh in view of Tobin and Vadnerkar teaches wherein: the reference frequency comprises the lowest switching frequency of the plurality of pre-defined discrete switching frequencies ( the smallest frequency is included in the output of the flip flops).
	As to claim 18, Walsh in view of Tobin does not explicitly state wherein the frequency-control-module is configured to regulate the second compensation signal by: increasing the switching frequency if the second compensation signal is greater than an upper limit of the target range; and decreasing the switching frequency if the second compensation signal is less than a lower limit of the target range.  Though similar to claims 4 and 5, this is heavily implied by the disclosure.  
	Vadnekar teaches wherein the frequency-control-module is configured to regulate the second compensation signal by: increasing the switching frequency if the second compensation signal is greater than an upper limit of the target range; and decreasing the switching frequency if the second compensation signal is less than a lower limit of the target range (Figs. 8-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to frequency selection as disclosed in Vadnekar to use the slowest possible frequency.  
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 9312765) in view of Tobin (US 2008/0224678) and Hojo (US 20090289612).
As to claim 19, Walsh in view of Hobin does not explicitly disclose wherein the on-time-control module is configured to: compare a current of the DC-DC converter to the first compensation voltage; and set the on-time of the switch control signal based on the comparison.
Hojo teaches wherein the on-time-control module is configured to: compare a current (Sense signal) of the DC-DC converter to the first compensation voltage (FB); and set the on-time of the switch control signal based on the comparison (reset signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use current as disclosed in Hojo to ensure loads do not overheat.  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839